IN THE SUPREME COURT OF PENNSYLVANIA




OFFICE OF DISCIPLINARY COUNSEL, :            No. 2187 Disciplinary Docket No. 3
                Petitioner      :
                                :            No. 88 DB 2015
           v.                   :
                                :            Attorney Registration No. 27125
GEORGE ALLEN ORLOWITZ,          :
                Respondent      :            (Montgomery County)


                                       ORDER


PER CURIAM


       AND NOW, this 15th day of July, 2015, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board dated June 24,

2015, the Joint Petition in Support of Discipline on Consent is hereby granted pursuant

to Pa.R.D.E. 215(g), and it is

       ORDERED that George Allen Orlowitz is suspended on consent from the Bar of

this Commonwealth for a period of five years, and he shall comply with all the provisions

of Pa.R.D.E. 217.